ORDER
Goldberg, Judge:
On April 21, 1994 this court issued an order remanding this action to the United States Department of Labor (“Department”). The Department had requested a voluntary remand in order to conduct a new investigation regarding plaintiffs application for certification for trade adjustment assistance. After careful review of the additional facts obtained on reconsideration, the Department issued a revised determination finding that the workers of the Electromagnetic *768Assembly Department (Department #4817) of Northrop Corporation in Norwood, Massachusetts are eligible for trade adjustment assistance. Northrop Corporation, Norwood, MA; Revised Determination on Reconsideration, 59 Fed. Reg. 36,794 (July 19, 1994). In a letter to the court dated August 1, 1994, plaintiff indicated his satisfaction with the remand results. Upon consideration of the Department’s revised determination, upon all other papers and proceedings had herein, and upon due deliberation, it is hereby
Ordered that the Department’s revised determination is affirmed; it is further
Ordered that this action is dismissed. Judgment will be entered accordingly.